EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

 THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") made as of February ,
2015 between Banjo & Matilda, Inc., a Nevada corporation (the "Company") and the
individual or entity whose name is set forth on the signature page hereto (the
"Investor").

 

Preliminary Statement

 

Investor desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement the number of shares of common
stock of the Company (the “Shares”) provided for herein at the Purchase Price
(as defined herein).

 

The issuance and sale of the Shares to the Investor is intended to be exempt
from the registration requirements of the Securities Act of 1933, as amended, or
any successor statutes and the rules and regulations promulgated thereunder
(“Securities Act”), in reliance upon the exemption provided by Regulation S of
the Securities Act (“Regulation S”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:

 

1. Purchase and Sale of Note.

 

1.1 Sale and Issuance. The Company hereby agrees to issue to Investor, and the
Investor hereby agrees to purchase from the Company, the number of shares of the
common stock of the Company set forth on the signature page for the per share
and aggregate amounts (the “Purchase Price”) set forth on the signature page, on
the terms and subject to the conditions set forth herein.

 

1.2 Closing; Delivery. The Company acknowledges receipt of the Purchase Price
and agrees to deliver a certificate representing the Shares promptly after the
date hereof.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that, except as set forth in the schedule delivered
herewith (collectively, the “Disclosure Schedule”):

 

2.1 Organization. The Company and each of its subsidiaries listed in the SEC
Reports, as defined in Section 2.5 below (the “Subsidiaries), is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and each has full corporate power and authority to own, lease and
operate its properties and assets and to conduct its business as now being
conducted. The Company has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The Company and each of its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business, or its ownership or leasing of property, makes such
qualification necessary, unless the failure to so qualify has not and could not
reasonably be expected to have a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under this Agreement
(“Material Adverse Effect”).

 

 
1


--------------------------------------------------------------------------------




 

2.2 Capital Stock. (a) The authorized capital stock of the Company consists of
200,000,000 shares, comprised of:

 

(i) One hundred million (100,000,000) shares of Common Stock;

 

(ii) One hundred million (100,000,000) of preferred stock, par value $0.00001
per share, of which 1,000,000 shares are issued and outstanding. Each share of
preferred stock is entitled to 100 votes and is owned by Brendan Macpherson,
Chief executive Officer of the Company. The shares of preferred stock will be
cancelled at such time as Brendan Macpherson ceases to serve as Chief Executive
Officer of the Company.

 

(b) Except as disclosed the SEC Reports (as defined in Section 2.5 below) or as
described on Schedule 2.2, (x) there are no outstanding warrants, options,
convertible securities, calls or other rights, agreements or arrangements of any
character under which the Company or any of its subsidiaries is or may be
obligated to issue any equity securities of any kind; (y) no security holder of
the Company has the preemptive right, under the Articles of Incorporation or
otherwise, or a right of first refusal, to purchase or acquire from the Company
any capital stock of the Company and (z) except for the transactions
contemplated by this Agreement, there are no convertible securities, outstanding
warrants, options, calls or other rights to subscribe for, purchase or acquire
from the Company any capital stock of the Company and there are not any
contracts or binding commitments providing for the issuance of, or the granting
of rights to acquire, any capital stock of the Company or under which the
Company is, or may become, obligated to issue any of its securities. All issued
and outstanding capital stock of the Company has been duly authorized, and is
validly issued and outstanding and fully paid and non-assessable and was issued
in full compliance with applicable state and federal securities law and any
rights of third parties. The shares of Common Stock which the Investor may
acquire upon conversion of the Note when issued in accordance with the terms of
the Note will be duly authorized, validly issued, fully paid and non-assessable
and will not be subject to preemptive rights created by statute, the Company’s
articles of incorporation or bylaws or any agreement to which Company is a party
or by which Company is bound.

 

2.2 Authorization; Due Execution and Delivery; Valid and Binding. All corporate
action on the part of the Company necessary for the authorization, execution,
delivery, and performance of all of the Company's obligations under this
Agreement and for the authorization, issuance, and sale of the Shares of Common
Stock has been taken. This Agreement has been duly executed and delivered on
behalf of the Company and constitutes a valid, legal, and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and general principles of equity.

 

2.3 No Conflicts. The execution and delivery of this Agreement and the Shares by
the Company does not, and the consummation by the Company of the transactions
contemplated hereby and compliance with the terms hereof and thereof will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to the increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any security
interest, lien, charge or other encumbrance (collectively, “Encumbrances”) upon
any of the properties or assets of the Company under, any provision of (i) the
articles of incorporation and bylaws of the Company, (ii) any material note,
indenture, mortgage, lease, agreement, contract, purchase order or other
material instrument or agreement to which the Company or any of its subsidiaries
is a party or by which it or any of its material property is bound or affected,
(iii) any order of any court, governmental authority or arbitrator applicable to
the Company or its properties or assets, or (iv) any law, statute, rule,
regulation or judicial or administrative decision applicable to the Company;
except in the case of clauses (ii), (iii) and (iv), such conflicts, violations
and defaults, termination, cancellation and acceleration rights and entitlements
and Encumbrances that in the aggregate would not hinder or impair the
consummation of the transactions contemplated hereby or have a Material Adverse
Effect with respect to the Company. As used herein, “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.

 

 
2


--------------------------------------------------------------------------------




 

2.4 Consents. Except (i) as set forth in Schedule 2.4, and (ii) for the filing
of such reports required under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (the items in clauses (i) and (ii) being collectively
referred to herein as "Company Consents"), no consents, approvals, licenses,
permits, orders or authorizations of, or registrations, declarations, notices or
filings with, any governmental authority or any third party are required to be
obtained or made by or with respect to the Company in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby or the taking by the Company of any other
action contemplated hereby or thereby, which, if not obtained or made, would
have a Material Adverse Effect with respect to the Company.

 

 2.5 SEC Reports. The Company has filed on a timely basis copies of all required
reports, schedules, registration statements and definitive proxy or information
statements with the SEC since November 18, 2013 (as such documents have since
the time of their filing been amended, the " SEC Reports"), true and complete
copies of which have been made available to the Investor through the SEC’s EDGAR
system at SEC.gov. As of their respective dates, the SEC Reports (including the
financial statements filed as a part thereof) complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the SEC thereunder applicable to such SEC
Reports, and none of the SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of Company and
its Subsidiaries included in the SEC Reports (the “Financial Statements”) comply
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present (subject, in the case of the unaudited financial statements, to normal,
recurring audit adjustments, which were not individually or in the aggregate
material) the financial position of Company and its Subsidiaries as at the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended.

 

2.6 Absence of Changes or Events. Except as disclosed in the SEC Reports, since
the date of the most recent audited financial statements included in the SEC
Reports, there have not occurred any changes, occurrences or other events or
conditions of any character that, in the aggregate, have or would reasonably be
expected to have, a Material Adverse Effect with respect to the Company or on
the ability of the Company to perform its material obligations under this
Agreement or the Note.

 

2.7 No Undisclosed Liabilities. Except as set forth in the SEC Reports or
Schedule 2.7, the Company has no material liabilities or obligations.

  

2.8 No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
operations or financial condition that has not been described in the SEC Reports
or the Disclosure Schedule.

  

 
3


--------------------------------------------------------------------------------




 

2.9 No Material Adverse Change. Except as set forth in the SEC Reports or
Schedule 2.9, since September 30, 2014 there has not been:

 

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the Financial
Statements, except for changes in the ordinary course of business which have not
had and could not reasonably be expected to have a Material Adverse Effect;

 

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any material assets or properties of the Company or its
Subsidiaries;

 

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any material lien, claim or encumbrance or
payment of any material obligation by the Company or a Subsidiary, except in the
ordinary course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole;

 

(vi) any change or amendment to the Company's Articles of Incorporation or
By-Laws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective material
assets or properties is subject;

 

(vii) any material transaction entered into by the Company or a Subsidiary,
other than in the ordinary course of business;

 

(viii) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

 

(ix) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(x) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

2.10 Compliance with Other Instruments. Except as described on Schedule 2.10,
neither the Company nor any of its Subsidiaries is in violation of (a) its
Articles of Incorporation or By-laws, or in default in any material respect
under any material note, indenture, mortgage, lease, agreement, contract,
purchase order or other material instrument or agreement to which the Company or
any of its Subsidiaries is a party or by which it or any of its material
property is bound or affected, or (b) in violation of any law, statute,
ordinance, regulation, order, writ, injunction, decree, or judgment of any court
or any governmental department, commission, board, bureau, agency,
self-regulatory body or instrumentality, domestic or foreign. To the best
knowledge of the Company, no third party is in material default under any
agreement, contract or other instrument or agreement to which the Company or any
of its subsidiaries is a party or by which it or any of its material property is
bound or affected. Neither the Company nor any of its Subsidiaries is a party to
or bound by any order, judgment, decree or award of any governmental authority,
agency, court, tribunal or arbitrator.

 

2.11 Use of Proceeds. The Company will use the proceeds from the issuance and
sale of the Shares as working capital.

 

 
4


--------------------------------------------------------------------------------




 

2.12 Exempt Transaction. In reliance on the investment representations of the
Investor contained in Section 3, the offer, issuance and sale of the Shares, as
provided in this Agreement, are exempt from the registration requirements in
Section 5 of the Securities Act.

 

2.13 Disclosure. The representations and warranties contained in this Section 2
together with the Disclosure Scheduledo not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this Section 2 not misleading.

 

2.14 Brokers. Neither the Company nor any of its officers, directors or
employees has employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders' fees in connection with the transactions
contemplated by this Agreement.

 

3. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

 

3.1 Due Execution and Delivery; Valid and Binding. This Agreement has been duly
executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
the terms hereof, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of equity.

 

3.2 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Investor of the transactions contemplated hereby do not
and will not (i) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument or obligation to which the Investor is a
party or by which his properties or assets are bound, or result in a violation
of any law, rule, or regulation, or any order, judgment or decree of any court
or governmental agency applicable to the Investor or his properties. The
Investor is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Note.

 

3.3 Access to Information Concerning the Company. The Investor has been directed
to the SEC’s website “EDGAR” for information concerning the Company. In
addition, the Investor has had the opportunity to ask questions of management of
the Company and received such additional information regarding the Company as
the Investor deems necessary as a basis for making a determination to purchase
the Note.

 

3.4 Regulation S Exemption. The Investor understands that the Shares are being
offered and sold in reliance on an exemption from the registration requirements
of the Securities Act under Regulation S and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the applicability of such exemptions. In this regard, the Investor
represents, warrants and agrees that:

 

 
5


--------------------------------------------------------------------------------




 

(i) The Investor is not a U.S. Person (as defined in Rule 902(k) of Regulation
S) and is not acquiring the Note for the account or benefit of a U.S. Person.

 

(ii) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Investor was outside
of the United States.

 

(iii) The Investor will not, during the period commencing on the date of
issuance of the Note and ending on the six month anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.

 

(iv) The Investor was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Conversion Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(vi) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(viii) Neither the Investor nor any person acting on his behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Conversion Shares. The
undersigned agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(ix) The offer to sell the Shares was directly communicated to the Investor by
the Company or a designated representative of the Company and no other person
has solicited an investment in the Shares on behalf of the Company. At no time
was the Investor presented with or solicited by any leaflet, newspaper or
magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.

 

3.5 Legends. The Investor understands that, until registered under the
Securities Act or transferred pursuant to the provisions of Rule 144 as
promulgated by the SEC, all certificates evidencing the Shares shall be endorsed
with the following legends, in addition to any other legend required to be
placed thereon by applicable federal or state securities laws:

 

(A) “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

(B) “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

 
6


--------------------------------------------------------------------------------




 

3.6. Representations And Warranties With Respect To The USA Patriot Act

 

(a) The Investor understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure, unless the Company, after being specifically notified by the Investor in
writing that it is such a person, conducts further due diligence, and determines
that such investment shall be permitted, or (iv) for a foreign shell bank (such
persons or entities in (i) - (iv) are collectively referred to as "Prohibited
Persons").

 

(b) The Investor represents, warrants and covenants that: (i) it is not, nor is
any person or entity controlling, controlled by or under common control with the
Investor, a Prohibited Person, and (ii) to the extent the Investor has any
beneficial owners, (1) it has carried out thorough due diligence to establish
the identities of such beneficial owners, (2) based on such due diligence, the
Investor reasonably believes that no such beneficial owners are Prohibited
Persons, (3) it holds the evidence of such identities and status and will
maintain all such evidence for at least five years from the date of the
Investor’s complete withdrawal from the Company, and (4) it will make available
such information and any additional information that the Company may require
upon request.

 

(c) If any of the foregoing representations, warranties or covenants ceases to
be true or if the Company no longer reasonably believes that it has satisfactory
evidence as to their truth, notwithstanding any other agreement to the contrary,
the Company may be obligated to freeze the Investor’s investment, either by
segregating the assets constituting the investment in accordance with applicable
regulations, or the Investor's investment may immediately be involuntarily
withdrawn by the Company, and the Company may also be required to report such
action and to disclose the Investor’s identity to OFAC or other authority. In
the event that the Company is required to take any of the foregoing actions, the
Investor understands and agrees that it shall have no claim against the Company
or its affiliates, directors, members, partners, shareholders, officers,
employees and agents for any form of damages as a result of any of the
aforementioned actions.

 

3.7 Risk of Loss; Disclosure of Information. Without derogating from the
Investor's right to rely on the representations and warranties of the Company
set forth in Section 2 above, the Investor further represents and warrants to
the Company with respect to its purchase of the Sahres as follows:

 

(a) The Investor acknowledges that in purchasing the Shares (the “Securities”)
it is prepared to continue to bear the economic risk of such investment for an
indefinite period of time.

 

(b) The Investor is able to bear the economic risk of an investment in the
Securities and could afford a complete loss of such investment.

 

(c) The Investor acknowledges that it and its advisers and representatives have
had an opportunity to ask questions of, and receive answers to its satisfaction
from, a Person acting on behalf of the Company concerning such investment.

 

 
7


--------------------------------------------------------------------------------




 

(d) The Investor has the requisite knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of an
investment in the Securities and has evaluated the risk of investing in the
Securities.

 

(e) The Investor understands that the offering and sale of the Securities is
intended to be exempt from registration under the Securities Act by virtue of
Regulation S and that the Company’s reliance on such exemption is predicated
upon, among other things, the investment representations of the Investor
contained in this Section 3.

 

(f) The Investor has received all the information, records and books it
considers, necessary or appropriate for deciding whether to purchase the
Securities and make an investment in the Company. The Investor has had a
reasonable opportunity to ask questions and receive answers from all persons
acting on behalf of the Company concerning the Company and the Securities, and
all such questions have been answered to the full satisfaction of the Investor.

 

(g) The Investor is not subscribing for the Securities as a result of or
subsequent to any advertisement, article, notice, or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of an investment in the Company by a person other than the Company or a
representative of the Company with whom the Investor had a preexisting
relationship in connection with other investment transactions.

 

(h) The Investor has such knowledge and experience in financial, tax and
business matters so as to enable the Investor to utilize the information made
available to the Investor to evaluate the merits and risks of an additional
investment in the Company and to make an informed investment decision with
respect thereto.

 

(i) The Investor will not sell or otherwise transfer any of the Securities
without registration under the Securities Act and applicable state securities
laws or pursuant to an exemption therefrom. The Securities have not been
registered under the Securities Act or under the securities laws of any states.
The Investor represents that the Investor is purchasing the Securities for the
Investor’ own account, for investment and not with an intention to resell or
distribute the Securities. The Investor is aware that there is currently no
market for the Note, and in any event, that there are substantial restrictions
on transferability of the Securities set forth in the 1933 Act. The Investor is
aware that an exemption from the registration requirements of the Securities Act
pursuant to Rule 144 promulgated thereunder is not presently available.

 

(j) The Investor recognizes that an investment in the Company involves
substantial risks, including loss of the entire amount of such investment, and
has taken full cognizance of, and understands all of the risks related to, the
purchase of the Securities.

  

(k) The Investor has no agreement or arrangement with any person or entity to
sell, transfer or pledge the Securities, and the Investor is the sole party in
interest with regard to the Securities.

 

(l) The Investor has consulted, to the extent deemed appropriate by the
Investor, with the Investor’s own advisers as to the financial, tax, legal and
related matters concerning an additional investment in the Company and on that
basis believes that its investment in the Securities is suitable and appropriate
for the Investor. The Investor’s overall commitment to the Company and other
investments which are not readily marketable, is not disproportionate to the
Investor’s net worth and the Investor has no need for immediate liquidity in the
Investor’s investment in the Securities.

  

 
8


--------------------------------------------------------------------------------




 

5. Covenants and Agreements of the Company.

 

5.1 Reports. The Company will furnish to the Investor such information relating
to the Company and its Subsidiaries as he may reasonably request from time to
time as long as the Investor requesting the information continues to own any of
the Securities; provided, however, that this Section 5.2 shall not require the
Company to disclose material nonpublic information to the Investor, or to
advisors to or representatives of the Investor, unless prior to disclosure of
such information the Company identifies and designates such information as
material nonpublic information and the recipients of such information have
signed and delivered to the Company a confidentiality agreement with the
Company, in form and substance satisfactory to the Company and its counsel, in
their sole discretion, in which the recipient acknowledges that the information
to be disclosed to it is material non-public information and agrees to maintain
the confidentiality of that information and not to trade the Company’s
securities until that information has been publicly disclosed by the Company or
a Person authorized by the Company to disclose that information to the public in
a filing with the Securities and Exchange Commission or a press release issued
in the name of, or on behalf of, the Company through a recognized reporting
service in the United States.

 

6. Miscellaneous

 

6.1 Further Assurances. Each of the parties hereto shall perform such further
acts and execute such further documents as may reasonably be necessary to carry
out and give full effect to the provisions of this Agreement and the intentions
of the parties as reflected thereby.

 

6.2 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall, to the greatest extent permitted by applicable law, be governed
by and construed and enforced in accordance with the internal laws of the State
of New York and federal laws of the United States of America, without regard to
any principles of conflicts of law thereof that would defer to the substantive
laws of any other jurisdiction. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the Purchase Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such New York Courts, or such New York
Courts are improper or inconvenient venue for such proceeding. The preceding
consents to New York governing law and jurisdiction and venue in New York
State's Supreme Court have been made by the parties in reliance (at least in
part) on Sections 5-1401 and 5-1402 of the General Obligations Law of the State
of New York, as amended (as and to the extent applicable), and other applicable
law. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. If either party shall commence an action or
proceeding to enforce any provision of this Agreement, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

  

 
9


--------------------------------------------------------------------------------




 

EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

  

6.3 Successors and Assigns; Assignment. This Agreement, and the rights and
obligations of the parties under this Agreement, may not be assigned or assumed
by any other Person. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

6.4 Entire Agreement; Amendment and Waiver. This Agreement, including the
Exhibits and the Disclosure Schedules hereto, constitute the full and entire
understanding and agreement between the parties with regard to the subject
matters hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof. Any term of this Agreement may be amended and
the observance of any term hereof may be waived (either prospectively or
retroactively and either generally or in a particular instance) only with the
written consent of all of the parties to this Agreement. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of such Securities and the Company.

 

6.5 Notices. All notices and other communications required or permitted
hereunder to be given to a party to this Agreement shall be in writing and shall
be (i) sent by electronic mail or (ii) mailed by registered or certified mail,
return receipt requested, postage prepaid, or (iii) delivered by hand or by
messenger, or (iv) by internationally recognized overnight air courier,
addressed to such party's address as set forth below or at such other address as
the party shall have furnished to each other party in writing in accordance with
this provision:

 

 
10


--------------------------------------------------------------------------------




 

 

if to the Investor:

Raymond Key

 

 

396 Ladies Mile

Lake Hayes

Queenstown, NewZealand

E-mail: raymondkey@yahoo.co.uk

Telephone: 011-64-274423601

 

 

 

 

if to the Company:

Banjo & Matilda, Inc.

 

 

76 William Street

Paddington, NSW Australia 2021

Attention: Brendan Macpherson, Chief Executive Officer

E-mail: ben@banjoandmatilda.com

Telephone: 011-61-2-8069-2665

 

 

 

 

 

with a copy to:

 

 

 

 

 

Eaton & Van Winkle LLP

3 Park Avenue, 16th floor

New York, New York 100016

Attention: Vincent J. McGill, Esq.

E-mail: vmcgill@evw.com

Telephone: 212 561-3604

 

 
11


--------------------------------------------------------------------------------




 

or such other address with respect to a party as such party shall notify each
other party in writing as above provided. Any notice sent in accordance with
this Section 6.5 shall be effective (i) if mailed, three (3) business days after
such notice is deposited in first class mail, postage prepaid, (ii) if delivered
by hand or by messenger, upon delivery, (iii) if sent via electronic mail, upon
transmission and electronic confirmation of receipt and (iv) if given by
internationally recognized air courier, one business day after delivery to such
carrier.

 

6.6 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party upon any breach or default under this Agreement,
shall be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any of the parties, shall be
cumulative and not alternative.

 

6.7 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, then such
provision shall be excluded from this Agreement and the remainder of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction.

 

6.8 Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed an original and enforceable
against the parties actually executing such counterpart, and all of which
together shall constitute one and the same instrument.

 

 
12


--------------------------------------------------------------------------------




 

[Signature Page to Securities Purchase Agreement]

 

IN WITNESS WHEREOF the parties have signed this Series A Stock Purchase
Agreement as of the date first hereinabove set forth.

 

 

  BANJO & MATILDA, INC.           By:       Brendan Macpherson       Chief
Executive Officer          

THE INVESTOR:

     

 

Number of Shares: _________

 

Per Share Price: ___________

 

Aggregate Price (previously paid): __________________

 

 

13

--------------------------------------------------------------------------------

 